DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 29 December 2021. By this amendment, claims 1, 2, 5, 10 and 18 are amended.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 10 and 18, and claims 2, 4, 6-9, 11-17 and 19-21 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the UV-blocking layer has a thickness of 50-500nm. Rather, as argued in the Remarks dated 29 December 2021, the blocking material of Cassingham et al (US Patent Application Publication 2013/0116108), previously cited, is three orders of magnitude thicker than the claimed thickness. 
Regarding independent claim 3, as previously noted in the Final Rejection dated 3 November 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the UV blocking layer comprises organic charge transport molecules.
Regarding independent claim 5, as previously noted in the Final Rejection dated 3 November 2021, the prior art of record fails to teach or make reasonably obvious, in combination 3, MnO2, NiO, WO3 and AlZnO.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899